Title: William Lambert to Thomas Jefferson, 25 September 1809
From: Lambert, William
To: Jefferson, Thomas


          Sir, City of Washington, September 25th 1809.
           The last paragraph of your letter of the 10th instant, respecting the conduct of a certain European nation to us, as well as to others with whom it has any commercial intercourse, plainly evinces Your strong, unbiassed attachment to the true interests of the country which gave you birth. It is much to be regretted, that too many natives of this favored land  are pusillanimous and unprincipled Enough not only to palliate, but to justify the wanton aggressions of our enemies, and meanly to submit their necks to the yoke of a monarch. There are so many charms in the words “king, crown, throne, duke,” &c. that they seem to operate as powerfully on the depraved minds of those grovel ling spaniels, as Merlin’s enchanted wand is fabled to have done. Among the methods which may be employed to extricate us from the miserable shackles of dependence is this: let men of high standing and weight in society, recommend it to our citizens to manufacture their own cloathing, and deprive the haughty nation above alluded to, of our raw materials. If this line of conduct were generally and steadily pursued for a few years by the inhabitants of the United States, the arrogance which they have assumed for a  long time, would effectually be humbled; and that government and people, instead of treating us with contempt, would be taught to respect and fear their quondam colonists. Let it be impressed on the minds of the female classes, that they will appear to much greater advantage in articles of domestic manufacture, than in British fripperies. Let men take a laudable pride in assembling at churches, meeting-houses, musters, Elections, &c. in a home spun dress, instead of foreign cloathing. Let the people of Virginia, and particularly of Albemarle country, remember the tragical condition and end of their once respected and confidential fellow citizen, Mr Edward Moore. Honest, unsuspecting and credulous, he was a victim to cunning, avarice and intrigue: hooked in by degrees and by plausible arts, he lost his property home, his reason and his life, by listening to the temptations, and trusting to the integrity of others who thirsted after his land and other property. “Let not such men be trusted.” I do firmly believe at this moment, and have for some time past, that plots have been formed and are now forming, to dispossess and ruin the native citizens of this country, particularly in the southern states, by such detestable artifices: it must be effected gradually to avoid too much suspicion, and great address must be employed; but the consequences will be destructive to us, and confirm the malignant triumph of our inveterate foes. Let me follow your example, and turn with disgust from the scene, to better prospects; permit me, at the same time, to propose a remedy.—Such characters as yourself, (if others there be) might do much, by impressing on the minds of your neighbors and countrymen, to avoid going to stores, and obtaining foreign goods on credit, any longer; to manufacture within themselves all they can; to manure and improve their lands, instead of wearing them out as fast as can be done, by the culture of that impoverishing weed “tobacco”;—to save their timber, instead of lavishing and destroying it:—to guard themselves against the persuasive, but insidious arts of foreign store-keepers and factors:—It is a source of much gratification to them, to see our natives toil like galley slaves, year after year, and the produce of their hard-earned labor, brought to them, for which they will give a few useless fripperies of female dress, that will not last a month. Credit and anticipation have produced this; and it is high time to put an effectual stop to it. It requires men of strong minds, beloved and respected by their fellow-citizens, to reason with them on this subject, and to prevail on them to break through long habits. It is not my intention to flatter, when I say, that you are among the number that will be heard with attention, and whose advice will have great weight. I trust, that not only you but others will exert themselves to produce so desirable an effect. These thoughts are hastily thrown together for your consideration;—and I am not, by any means, so anxious about the dress in which they are exhibited, as I am to see or hear that the native citizens of my own state, at least, should appear more neatly and properly clothed in their own manufacture.
          I am, Sir, with great respect, Your most obedient servant, William Lambert.
        